Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 01/26/2021.  Claims 1-4 are presented for examination and based on current examiner’s amendment claims 1 and 3-4, renumbered as 1-3 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/26/2021, and on 03/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawings
4.	The drawings (Figs. 12 and 13) were received on 12/27/2021.  These drawings are acceptable.


Examiner’s Amendment

5.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 


Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney James Carpenter (Reg. No. 62,747).

The application has been amended as follows:

Title:
         The title has been amended as follows:

DC POWER SUPPLY CIRCUIT THAT ENHANCES STABILITY OF OUTPUT VOLTAGE	

Claims: 
Replace previous claims with the following amended claims:

Claim 1 (Currently Amended)  A DC power supply circuit comprising:
a voltage regulator circuit including a transistor provided in series in a power line[[,]] and an amplifier configured to receive a control signal corresponding to a target voltage, [[and]] the amplifier controls a voltage applied to a control terminal of the transistor according to the control signal;
a transformer including a primary winding directly connected in series to the voltage regulator circuit;
a switch element connected to the primary winding and configured to alternately repeat switching on and off of a current flowing through the primary winding;
a rectifier circuit connected to a secondary winding of the transformer and configured to convert a voltage output from the secondary winding into a DC voltage; and

when the target voltage is included in a first voltage range, the control circuit is configured to set the duty ratio to be constant, and the transistor is configured to operate in a linear region, 
when the target voltage is included in a second voltage range higher than the first voltage range, the control circuit is configured to change the duty ratio according to the target voltage, and the transistor is configured to operate in a saturation region, and 
wherein, when the target voltage is included in a third voltage range higher than the first voltage range and lower than the second voltage range, the control circuit is configured to change the duty ratio according to the target voltage, and the transistor is configured to operate in the linear region.

Claim 2 (Canceled)

Claim 3 (Previously Presented)  The DC power supply circuit according to Claim 1, wherein the rectifier circuit is a capacitor-input type.

Claim 4 (Original)  The DC power supply circuit according to Claim 3, wherein the rectifier circuit is a voltage multiplier rectifier circuit formed by combining a plurality of diodes and a plurality of capacitors.


Reasons for allowance
6.	Claims 1 and 3-4, renumbered as 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1 and 3-4, renumbered as 1-3; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A DC power supply circuit comprising: a voltage regulator circuit including a transistor provided in series in a power line and an amplifier configured to receive a control signal corresponding to a target voltage, the amplifier controls a voltage applied to a control terminal of the transistor according to the control signal; a transformer including a primary winding directly connected in series to the voltage regulator circuit; a switch element connected to the primary winding and configured to alternately repeat switching on and off of a current flowing through the primary winding; a rectifier circuit connected to a secondary winding of the transformer and configured to convert a voltage output from the secondary winding into a DC voltage; and a control circuit configured to control an on/off duty ratio of the switch element according to the target voltage, wherein, when the target voltage is included in a first voltage range, the control circuit is configured to set the duty ratio to be constant, and the transistor is configured to operate in a linear region, when the target voltage is included in a second voltage range higher than the first voltage range, the control circuit is configured to change the duty ratio according to the target voltage, and the transistor is configured to operate in a saturation region, and wherein, when the target voltage is included in a third voltage range higher than the first voltage range and lower than the second voltage range, the control circuit is configured to change the duty ratio according to the target voltage, and the transistor is configured to operate in the linear region”. As recited in claims 1 and 3-4, renumbered as 1-3.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839